                 Case: 1:18-cr-00131-JRA Doc #: 43 Filed: 03/28/19 1 of 1. PageID #: 274
                                              UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF OHIO
                                             APPEAL TRANSCRIPT ORDER
                         List on this form all transcripts you are ordering from one court reporter.
               Use a separate form for each reporter and docket each form separately on the OHND CM/ECF.

OHND Case Number
                        1:18-cr-00131                                        COA# 18-4222

Short Case Title
                    U.S. v. Richards

                3/27/2019
Today’s Date


                                    TO BE COMPLETED BY PARTY ORDERING TRANSCRIPT

A. Choose one of the following:
   ✔   This is to order a transcript of the following proceedings:    (specify exact dates of proceedings)
       Copy request of the following proceedings:

                              JUDGE/MAGISTRATE                       HEARING DATE(S)                   COURT REPORTER

    Proceedings
                       Judge John R. Adams                 9/5/2018                             Caroline Mahnke
    Additional
    Proceedings/            Sentencing hearing
    Information


CJA ORDERS: TRANSCRIPTS OF THE FOLLOWING PROCEEDINGS AND EXPEDITED DELIVERY REQUESTS WILL BE PROVIDED
               ONLY IF AUTHORIZED IN ITEM 14 ON THE AUTH-24 IN THE OHND eVOUCHER SYSTEM.

                   14-Day or Expedited Requested Completion Date __________________________

       Voir Dire                         Opening statement of plaintiff                Opening statement of defendant
       Jury Instructions                 Closing argument of plaintiff                 Closing argument of defendant


  FAILURE TO SPECIFY IN ADEQUATE DETAIL THOSE PROCEEDINGS TO BE TRANSCRIBED, OR FAILURE TO MAKE PROMPT
      SATISFACTORY FINANCIAL ARRANGEMENTS FOR TRANSCRIPT, ARE GROUNDS FOR DISMISSAL OF THE APPEAL.

B. Financial arrangements shall be completed for payment of the cost of the transcript(s).
   This method of payment will be:
        ✔   Criminal Justice Act (Submit the AUTH-24 in the OHND CJA eVoucher System)
            Other/Private Funds

                                                             Gregory A. Napolitano
          s/ Gregory A. Napolitano Print Name ____________________________Counsel for ______________
 Signature___________________________
                                                                                                             Defendant - Appellant



                                4310 Hunt Road, Cincinnati, Ohio 45242
 Address (if not on the docket) ______________________________________________________________________
                   gnapolitano@LN-lawfirm.com                                        (513) 621-4556
 Email address _______________________________________                   Telephone _________________________________


  ALLOWANCE BY THE COURT OF LEAVE TO PROCEED IN FORMA PAUPERIS IN A CIVIL APPEAL DOES NOT ENTITLE THE
                        LITIGANT TO HAVE TRANSCRIPT AT GOVERNMENT EXPENSE.
